           Case 1:15-cr-00160-LJO-SKO Document 112 Filed 12/04/20 Page 1 of 2



 1   Mark A. Broughton, #079822
     MARK A. BROUGHTON, PC
 2   2300 Tulare Street, Suite 215
     Fresno, California 93721
 3   Tel: (559) 691-6222
     mark@fresnocriminallawyer.com
 4

 5   Attorney for Defendant ROBERT FARRACE
 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       ) Case No.: 1:15-CR-00160
                                                     )
12            Plaintiff,                             )
                                                     ) JOINT STIPULATION TO CONTINUE
13   vs.                                             )
                                                     ) SENTENCING; AND ORDER
14                                                   )
     ROBERT FARRACE,                                 )
15                                                   )
               Defendant.                            )
16                                                   )
                                                     )
17                                                   )
18

19          IT IS HEREBY STIPULATED by and between Mark A. Broughton, the attorney for
20
     Defendant Robert Farrace, and Michael G. Tierney, Assistant United States Attorney for the
21
     government, that the Sentencing Hearing currently scheduled for January 15, 2021 at 8:30 a.m.,
22

23   be continued to March 12, 2021 at 8:30 a.m., in Judge Drozd’s courtroom.

24          The continuance is requested by counsel for the Defendant due to the fact that counsel
25
     requires additional time to obtain, review and discuss the PSR with Defendant. Counsel also
26
     needs additional time to file objections and sentencing memos with the court.
27

28



                                                    1
           Case 1:15-cr-00160-LJO-SKO Document 112 Filed 12/04/20 Page 2 of 2


            Counsel for Defendant has spoken to the Assistant U.S. Attorney, Michael G. Tierney,
 1

 2   who has no objections to this continuance.

 3
            IT IS SO STIPULATED.
 4

 5   DATED: December 2, 2020                             /s/ Michael G. Tierney
                                                         MICHAEL G. TIERNEY
 6
                                                         Assistant United States Attorney
 7

 8
     DATED: December 2, 2020                             /s/Mark A. Broughton
                                                         MARK A. BROUGHTON
 9                                                       Attorney for ROBERT FARRACE

10

11
                                                  *****
12
                                                  ORDER
13
     IT IS SO ORDERED.
14

15      Dated:    December 4, 2020
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                    2
